Title: From George Washington to Benjamin Lincoln, 8 January 1782
From: Washington, George
To: Lincoln, Benjamin


                  
                     Dear Sir
                     Philada 8th January 1782.
                  
                  I enclose you a letter which I recd from General Parsons by the last post—As the business to which it relates arises from a former correspondence between him and the Board of War, I have thought it most proper to refer it to you to be acted upon.  I am with Respect and Esteem Dr sir Yr most obt Servt.
                  
               